United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-1400
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of Nebraska.
Jorge Alcantara-Torres,                 *
                                        *       [UNPUBLISHED]
              Appellant.                *
                                   ___________

                      Submitted:   May 1, 1997

                           Filed: May 13, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Jorge Alcantara-Torres challenges the 75-month sentence imposed by
the district court1 after he pleaded guilty to a drug offense.     He argues
that the district court erred in not sentencing him at the lower end of the
applicable Guidelines sentencing range.          This court, however, has no
jurisdiction to review this sentence within the Guidelines range.     See 18
U.S.C. § 3742(a); United States v. Woodrum, 959 F.2d 100, 101 (8th Cir.
1992) (per curiam).


     Accordingly, the appeal is dismissed.




     1
      The Honorable Lyle E. Strom, United States District Judge for
the District of Nebraska.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-